DETAILED CORRESPONDENCE
Application Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s amendment to the claims filed on 03/28/2022 in response to the Non-Final Rejection mailed on 01/27/2022 is acknowledged and entered into the record.
	Applicant’s remarks filed on 03/28/2022 in response to the Non-Final Rejection mailed on 01/27/2022 have been fully considered by the examiner and are deemed persuasive to overcome the rejections of record.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Withdrawn Claim Rejections - 35 USC § 112(b), or Second Paragraph
	The rejection of claims 31-36, 50, 52-53 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the relative term “about” is withdrawn in view of applicant’s amendment to the claims to remove the recited term.
Withdrawn Claim Rejections - 35 USC § 102
	The rejection of claims 31-36 under 35 U.S.C. 102(b) as being anticipated by Grippi et al. (US Patent Application Publication 2004/0071786 A1; cited on IDS filed on 07/08/2021) is withdrawn in applicant’s amendment to the claims and persuasive remarks filed on 03/28/2022.  Briefly, the claims recite “consisting essentially of an anticoagulant composition and a thixotropic gel” in combination with “wherein the platelet concentrate contains platelets in an amount sufficient to directly administered without supernatant removal” when separating whole blood.  Applicant’s remarks stating that the separator tube of Grippi et al. does not achieve this result in a single centrifugation step is found to be persuasive in addition to Grippi et al. requiring additional components that would affect the novel characteristics of the claims,  
wherein the platelet concentrate contains platelets in an amount sufficient to directly administered without supernatant removal.
Withdrawn Claim Rejections - 35 USC § 103
	The rejection of claims 50 and 52-53 under 35 U.S.C. 103(a) as being unpatentable over Grippi et al. (US Patent Application Publication 2004/0071786 A1; cited on IDS filed on 07/08/2021) in view of Jones et al. (US Patent 6,428,527; cited on IDS filed on 07/08/2021) is withdrawn for the reasons set forth above regarding Grippi et al.
Withdrawn Double Patenting
	The terminal disclaimers filed on 04/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,833,478, 10,064,894, 10,052,349, 10,881,691, 11,096,966, and 11,241,458 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
	The non-statutory double patenting rejections of claims 31-36, 50, and 52-53 over U.S. Patent Nos. 9,833,478, 10,064,894, 10,052,349, 10,881,691, 11,096,966, and 11,241,458 is withdrawn in view of the filing of the terminal disclaimers on 04/07/2022.
Examiner’s Amendment to the Claims
	An examiner's amendment to the record appears below.  Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CF 1.312.  To ensure such consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Please cancel claims 38-41 and 46-47.
Examiner’s Statement of Reasons for Allowance

	The following is an examiner’s statement of reasons for allowance.  Claims 31-36, 50, and 52-60 are drawn in relevant part to a sterilized and sealed separator tube for preparing a platelet concentrate from a whole blood sample, the separator tube consisting essentially of an anticoagulant composition; and a thixotropic gel; wherein, when the separator tube is at least partially filled with the whole blood, and centrifuged once in a single centrifugation, blood components in the whole blood are separated into at least:  (i) a supernatant comprising the platelet concentrate; and (ii) red blood cells; wherein the platelet concentrate contains platelets in an amount sufficient to be directly administered without supernatant removal.  The closest prior art of record is the reference of Grippi et al. (US Patent Application Publication 2004/0071786; cited on IDS filed on 07/08/2021); however, as stated above, the claims recite “consisting essentially of an anticoagulant composition and a thixotropic gel” in combination with “wherein the platelet concentrate contains platelets in an amount sufficient to directly administered without supernatant removal” when separating whole blood.  Applicant’s remarks stating that the separator tube of Grippi et al. does not achieve this result in a single centrifugation step is found to be persuasive in addition to Grippi et al. requiring additional components that would affect the novel characteristics of the claims,  
wherein the platelet concentrate contains platelets in an amount sufficient to directly administered without supernatant removal.  Accordingly, the separator tubes and kits of claims 31-36, 50, and 52-60 are allowable over the prior art of record.  In as much as the method of making a platelet concentrate requires the separator tube of claim 31, the methods of claims 37, 42-43, 45, 48-49, and 51 are allowable over the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such admissions should be clearly labeled "Comments on Statement of Reasons of Allowance".
Election/Restrictions
Claims 31-36, 50, and 52-60 are allowable. The restriction requirement between Groups I and Group II, as set forth in the Office action mailed on 11/03/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group I and II is withdrawn.  Claims 37, 42-43, 45, 48-49, and 51, directed to method for making a platelet concentrate are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Quick Path Information Disclosure Statement
For situations when the applicant needs to file an IDS after issue fee has been paid, The United States Patent and Trademark Office (USPTO) has implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his/her supervisor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL J HOLLAND/Primary Examiner, Art Unit 1656